PER CURIAM.
Kendrick Marclain appeals the summary denial of his “Motion to Correct Illegal Sentence” filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, Marclain alleged that his -written sentence conflicted with the trial court’s oral pronouncement. The postconviction court attached the court minutes to its order, but failed to attach the sentencing hearing transcript. The court minutes were insufficient to refute Marclain’s claim. Although Marclain had the burden to demonstrate an entitlement to relief on the face of the record, the trial court should have afforded him the opportunity to file an amended motion attaching the sentencing transcript. See Williams v. State, 957 So.2d 600, 604 (Fla. 2007) (“If the sentencing transcript is neither in the file nor attached to the motion, the motion should be denied without prejudice to the filing of an amended motion properly attaching the sentencing transcript.”).
REVERSED and REMANDED.
SAWAYA and EVANDER, JJ., and JACOBUS, B.W., Senior Judge, concur.